OPINION — AG — **** PRIVATE UNIVERSITY — DEGREES — ACCREDITATION **** A PRIVATE EDUCATIONAL INSTITUTION OF HIGHER LEARNING MAY NOT OPERATE OR CONDUCT CLASSES IN THE STATE OF OKLAHOMA WITHOUT BEING ACCREDITED BY THE OKLAHOMA STATE REGENTS FOR HIGHER EDUCATION OR BY THE REGIONAL ACCREDITING AGENCY. A PRIVATE EDUCATIONAL INSTITUTION OF HIGHER LEARNING IN OKLAHOMA CANNOT GIVE ANY DEGREES THAT ARE NOT AUTHORIZED BY THE OKLAHOMA STATE REGENTS FOR HIGHER EDUCATION UNLESS APPROVED OTHERWISE BY THE REGIONAL ACCREDITING AGENCY. CITE: 70 O.S. 1969 Supp., 4103 [70-4103], 70 O.S. 1969 Supp., 4104 [70-4104] TIM LEONARD